340 F.2d 311
Carroll DUNSCOMBE, Appellant,v.Bessie F. SAYLE, as Executrix of the Estate of Harold C.Sayle, Deceased, Appellee.
No. 21592.
United States Court of Appeals Fifth Circuit.
Jan. 13, 1965.Rehearing Denied Feb. 9, 1965.

Carroll Dunscombe, Stuart, Fla., for appellant.
C. Robert Burns, Palm Beach, Fla., for appellee.
Before TUTTLE, Chief Judge, and MOORE* and BELL, Circuit Judges.
PER CURIAM.


1
As announced from the bench, this appeal is dismissed.  It is patently a frivolous appeal.  Double costs are awarded the appellee as authorized by 28 U.S.C. Sec. 1912.



*
 Of the Second Circuit, sitting by designation